DETAILED ACTION
Response to Amendment
Claim 5 is amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A person of ordinary skill in the art would not be able to clearly ascertain the metes and bounds of the invention.
Claims 1 and 8 are rejected as the term “first signal… corresponds to ultrasonic waves” and “second signal … corresponds to vibrations of the tank” is indefinite. The first signal can mean either that the signal is the generated ultrasonic waves themselves or the echo received from the waves. The second signal can mean noise or vibrations from motion of the tank that are created by the tank independent of the ultrasonic waves. It does not indicate how the vibrations arise based on the language of the claim. For the purpose of compact prosecution Examiner is interpreting first signal to mean echo from level of liquid and second signal to mean noise.
Claim 16 is rejected as the term “second signal … corresponds to vibrations of the tank” is indefinite. The second signal can mean noise or vibrations from motion of the tank that are created by the tank independent of the ultrasonic waves. It does not indicate how the vibrations arise based on the language of the claim. For the purpose of compact prosecution Examiner is interpreting second signal to mean noise.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The symmetric axis of the vehicle can be any particular axis such as the pitch, yaw, or roll axis of the vehicle or it can the centerline axis that divides the vehicle into symmetric halves. The claim does not indicate which axis to use and even if a particular axis such as the centerline is used the claim is still indefinite. 
The claim does not show how the metal tank is to be mounted with respect to a chosen axis or even if the tank is mounted on the axis as the language does not show how the tank is mounted with respect to the axis, or how the transducers are mounted with respect to the axis. Vehicle tanks have various configurations that have little relationship with vehicular axis. The mounting can mean the tank is mounted on a vehicle which has a symmetric axis or it can mean tank is mounted along a symmetric axis or that it crosses a symmetric axis. There is no clear relationship between the symmetric axis of the vehicle and the mounting of the tank. 
The words "close to" are also indefinite a person of ordinary skill would not be able to ascertain the metes and bounds of the claims. A transducer mounted close to the axis has no relationship with the tank that it is supposed to be attached to. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 13, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US 4,545,244 A).
Regarding claim 1, Yasuda[Abstract; Fig 3; Col 9; Lines 45-60] discloses an analog front end circuit[Fig 3 circuit diagram], configured to send an electrical pulse to a first transducer coupled to a tank configured for containing a liquid[#6, #8 and #10, #11]; and a differential amplifier[#170], coupled to the analog front end circuit, configured to: subtract a second signal from a first signal[Col 7; Lines 15-25; Lines Col 9; Lines 10-15, 45-60]; and output a subtracted signal to the analog front end circuit[Col 9; Lines 45-60], wherein the first signal is received from 
Regarding claim 8, Yasuda [Abstract; Fig 3; Col 9; Lines 45-60] discloses a processing element[Fig 3 circuit diagram]; an analog front end circuit, coupled to the processing element[Fig 3 circuit diagram]; a first transducer, coupled to the analog front end circuit, configured to receive an electrical pulse transmitted by the analog front end circuit and convert the electrical pulse to vibrations causing ultrasonic waves in a tank configured for containing a liquid and generate a first signal corresponding to the ultrasonic waves[Fig 3; Col 9; Lines 45-60; Signal from #6 that is transmitted and reflected back to #8]; a second transducer, coupled to the analog front end circuit, configured to generate a second signal that corresponds to vibrations of the tank [Signal received by #11; Col 9; Lines 45-60]; and a differential amplifier[#170], coupled to the analog front end circuit, configured to: subtract the second signal from the first signal; and output a subtracted signal to the analog front end circuit[Col 7; Lines 15-25; Lines Col 9; Lines 10-15, 45-60;].
Regarding claim 16, Yasuda [Abstract; Fig 3; Col 9; Lines 45-60]discloses transmitting an electrical pulse from an analog front end circuit to a first transducer disposed on a surface of the metal tank[Fig 3; Abstract]; converting the electrical pulse to vibrations by the first transducer causing ultrasonic waves in the metal tank[Fig 3; Col 9; Lines 45-60; Signal from #6 that is transmitted and reflected back to #8]; generating a first signal corresponding to an echo of the ultrasonic waves by the first transducer[Fig 3; Col 9; Lines 45-60; Signal from #6 that is transmitted and reflected back to #8]; generating a second signal by a second transducer, corresponding to vibrations of the metal tank[Signal received by #11; Col 9; Lines 45-60]; and 
Regarding claim 3 and 10, Yasuda [Fig 3] discloses the differential amplifier is integrated into the analog front end circuit [#170 is integrated into the circuit].  
Regarding claim 5, Yasuda discloses the electrical pulse when received by the first transducer causes the first transducer to generate the ultrasonic waves in the tank[Abstract; Fig 3].  
Regarding claim 6 and 13, Yasuda discloses the analog front end circuit is a time-to-digital converter circuit[#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15;].  
Regarding claim 7 and 14, Yasuda discloses wherein the time-to-digital converter circuit is configured to receive the subtracted signal from the differential amplifier and generate signals indicating a time transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier. [#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15;]
Regarding claim 18, Yasuda [Fig 3] discloses integrating the differential amplifier into the analog front end circuit[#170 is integrated into the circuit].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 4,545,244 A) as applied to claims 1, 8 and 16 above further in view of Fayers (US 2,367,110 A).
Regarding claim 2 and 12, Yasuda does not explicitly teach a programmable resistor, coupled to an input of the differential amplifier for amplitude compensation.[Though Col 6; Lines 15-20; Fig 3; #160 of Yasuda teaches the use of automatic amplitude adjustment]
Fayers teaches a programmable resistor, coupled to an input of the differential amplifier for amplitude compensation [Page 1; Col 1, Line 55 to Col 2 Line 20 teaches the use of a potentiometer which uses resistors to control amplitude]
It would have been obvious to one of ordinary skill in the art to have modified the circuits in Yasuda further in view of the use of resistors in the potentiometer in Fayers in order to use resistors to control amplitude. Doing so would allow adjustment of the signal and the principle of a potentiometer would be well known in the art.
Regarding claim 17, Yasuda does not explicitly compensating for amplitude differences between the first signal and the second signal with one or more programmable resistors.[Though Col 6; Lines 15-20; Fig 3; #160 of Yasuda teaches the use of automatic amplitude adjustment]
Fayers teaches compensating for amplitude differences between the first signal and the second signal with one or more programmable resistors. [Page 1; Col 1, Line 55 to Col 2 Line 20 teaches the use of a potentiometer which uses resistors to control amplitude]
.
Claims 4, 9, 11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 4,545,244 A) as applied to claims 1, 8, 14 and 16 above, and further in view of Gazis (US 5,793,705 A).
Regarding claim 4, Yasuda does not explicitly teach the second transducer is disposed on a surface of a chassis on which the tank is mounted[Though Fig 3 has the second transducer mounted on the outside].
 Gazis teaches that the second transducer is disposed on a surface of a chassis on which the tank is mounted[Title; Abstract; Fig 4 has multiple transducers mounted on the bottom of a tank. Moreover at least a portion transducer would naturally touch the tank as it would be necessary to have some contact with the tank to transmit and/or receive ultrasonic waves].  
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor Yasuda further in view of the arrangement of transducers in Gazis in order to attach the transducer to the tank resistors monitor the tank. Doing so would allow easy replacement of the transducer without opening the tank.
Additionally Yasuda discloses the claimed invention except for explicitly disclosing the surface of the chassis on which the tank is mounted. It would have been obvious to one having ordinary skill in the art to attach the transducer at any place so long as it had some contact with the tank so as to transmit and/or receive ultrasonic waves since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 9, Yasuda does not explicitly teach the tank is metal fuel tank and the liquid is a liquid fuel.
Gazis teaches the tank is metal fuel tank and the liquid is a liquid fuel [Title, Abstract; Col 1; Lines 20-35].
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor Yasuda in view of the teachings of fuel tanks in Gazis in order to attach the use the sensor to monitor liquid fuel in a metal tank.
Regarding claim 11, Yasuda does not explicitly teach wherein the second transducer is disposed on a surface of a chassis on which the tank is mounted, and wherein the second signal is generated responsive to vibrations of the chassis that induce vibrations in the tank. [Fig 3 has the second transducer mounted on the outside and a transducer’s function is to generate a signal based on the vibrations it receives which would include tank vibrations and noise]
Gazis teaches that the second transducer is disposed on a surface of a chassis on which the tank is mounted[Fig 5], and wherein the second signal is generated responsive to vibrations of the chassis that induce vibrations in the tank[Title; Abstract and a transducer’s function is to generate a signal based on the vibrations it receives which would include tank vibrations and noise].  
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor Yasuda in view of the arrangement of transducers in Gazis in order to attach the transducer to the tank monitor the tank. Doing so would allow easy replacement of the transducer without opening the tank.
Additionally Yasuda discloses the claimed invention except for explicitly disclosing the surface of the chassis on which the tank is mounted. It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the transducer at any place so 
Regarding claim 15, Yasuda teaches the time of transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier[#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15;].
Yasuda does not explicitly teach measuring a fluid level in a tank [Col 2; Lines 5-10 teach monitoring a level and such applications would be well known in the art]
Gazis teaches the processing element is programmed to calculate a fluid level in the tank based on the time of transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier.[Abstract; Claim 1; Fig 2; Col 5; Lines 40-45]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor Yasuda in view of the use of calculation of fluid level Gazis in order to use the transducer to measure fluid level.
Regarding claim 19, Yasuda does not explicitly teach positioning the first transducer and the second transducer on or close to a symmetric axis of a vehicle on which the metal tank is mounted; and orienting the first transducer and the second transducer in a common direction[Though Fig 3 shows both the transducers in a common direction] 
Gazis teaches that positioning the first transducer and the second transducer on or close to a symmetric axis of a vehicle on which the metal tank is mounted; and orienting the first transducer and the second transducer in a common direction[Title; Abstract; Col 1; Lines 20-35 teach vehicle use and vehicles generally have a symmetric axis such as a centerline axis where the tank can be. Fig 5 has transducers in a line.].

Additionally it would have been obvious to one having ordinary skill in the art to position transducers along a symmetric axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 20, Yasuda teaches….. a time of flight calculated based on a time of the electrical pulse transmitted by the analog front end circuit and a time of receiving the subtracted signal[#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15]. 
Yasuda does not explicitly teach calculating a fluid level in the metal tank….. [Col 2; Lines 5-10 teach monitoring a level and such applications would be well known in the art]. 
Gazis teaches that calculating a fluid level in the metal tank based on a time of flight calculated based on a time of the electrical pulse transmitted by the analog front end circuit and a time of receiving the subtracted signal.[Abstract; Claim 1; Fig 2; Col 5; Lines 40-45]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor Yasuda in view of the use of calculation of fluid level Gazis in order to use the transducer to measure fluid level based on time of flight.


Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed May 3rd, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645